IN THE
                               TENTH COURT OF APPEALS

                                        No. 10-20-00280-CV

                           IN RE TODD WARREN ALTSCHUL


                                       Original Proceeding

                                 From the 74th District Court
                                  McLennan County, Texas
                                    Trial Court No. 2402-J


                     CORRECTED MEMORANDUM OPINION 1


        “Something is rotten in the state of Denmark.” William Shakespeare, Hamlet, Act

1, Scene 4.

        An order, presented to this Court in 2007 as a means to successfully withdraw our

order issuing a writ of mandamus, is now being called a forgery. That order has been a

part of the district clerk’s file since 2007 with no previous attacks on its authenticity.


1
  Altschul's motion for rehearing was filed on December 18, 2020. In the motion, he noted that the
memorandum opinion issued on December 9, 2020 incorrectly referenced the date of an order as 1998
instead of 1989. After noting the erroneous date in the motion for rehearing, Altschul argues that rehearing
should be granted so that this Court could refer the matter of a possible forgery of an order in this case to
the proper court to convene a court of inquiry. This corrected opinion is issued to correct the clerical error
in the date but otherwise makes no changes in the Court's memorandum opinion. Accordingly, the Court's
December 9, 2020 Memorandum Opinion and judgment are withdrawn and this Corrected Memorandum
Opinion and judgment are issued. Altschul's motion for rehearing filed on December 18, 2020 is denied.
Something is wrong here.

        Todd Warren Altschul, a prison inmate, requested copies of two documents from

Altschul’s juvenile case, “a jury verdict form filed March 14, 1989” and an “Order

Granting Habeas Corpus Relief and Vacating Dispositional Order of Commitment to the

Texas Youth Commission Dated March 15, 1989,” for which he provided payment to the

District Clerk’s Office. The trial court denied his request, and the district clerk returned

Altschul’s payment. In a Petition for Writ of Mandamus filed on October 21, 2020, and

an Amendment/Supplement to Petition for Writ of Mandamus, filed on November 9,

2020, Altschul requests a mandamus from this Court ordering the trial court to provide

Altschul with the requested copies.

        We requested a response to the mandamus, which was provided by the State. The

response asserted that one of the documents Altschul requested, the Order Granting

Habeas Corpus Relief and Vacating Dispositional Order of Commitment to the Texas

Youth Commission, was a forgery. Attached to the response was an affidavit from the

trial court judge who allegedly signed the order, asserting the signature on the order “is

not my signature.”

        To investigate this claim further, we asked the district clerk to prepare a record;

and not having received what we needed, we then ordered the clerk to supplement it,

        with all documents filed in trial court case number 2402-J beginning with
        the juvenile court equivalent of the trial court’s charge or charges to the jury
        and the jury’s verdict or verdicts in 1989 and continuing thru the date of
        this Order. The record items requested also include, but are not limited to,
        all correspondence, documents, and orders received by the trial court from
        this Court and a Nunc Pro Tunc alleged to have been rendered by the trial
        court. The trial court clerk is also ORDERED to certify that the documents

In re Altschul                                                                             Page 2
        contained in the supplemental clerk’s record are all of the documents
        contained in the clerk’s file within the timeframe requested by this Court.
        (Emphasis in original).

        After receiving the record and supplemental record from the clerk, we still

question whether it contains the entirety of the clerk’s file for the time period we

requested primarily because the district clerk did not provide the required certification.

Further, documents requested and provided, such as the petition, amended petition, and

judgment in Altschul’s juvenile proceeding, were unreadable in their entirety because the

legal-sized documents were copied in an 8.5 by 11-inch format without being reduced so

that the entire document could be read.

        The clerk’s record did contain, however, an affidavit, with attachments, from a

former McLennan County deputy district clerk attesting that the signature on a date-filed

stamp on a document purporting to be an order signed by the Honorable Bill Logue on

January 17, 1998, vacating Altschul’s juvenile sentence, the very same sentence that was

purportedly vacated in 2007, was not her signature. The former deputy clerk was

contacted by the FBI regarding the alleged order. The former deputy clerk’s name on

that document is clearly misspelled.

        Also attached to the affidavit was an alleged mandate from this Court in cause

number 10-97-267-CR and an alleged mandate from the Court of Criminal Appeals in

writs of habeas corpus numbered 927-49, 50, and 51. The mandate from this Court shows

to have been issued on July 22, 1997 and commanded the judge of the 54th District Court

to reverse a felony theft conviction and “enter” a judgment of acquittal. A search of this

Court’s case management system revealed that the appeal in the case number noted on

In re Altschul                                                                        Page 3
the mandate was dismissed by this Court. The conviction was not reversed, so an

acquittal would not have been the judgment of this Court. Thus, a mandate ordering a

reversal would not have issued. Further, the mandate from the Court of Criminal

Appeals, dated June 7, 2000, purports to grant the three numbered writs of habeas corpus.

A search of the Court of Criminal Appeals’ case management system revealed that those

three writs were dismissed, not granted. Thus, it appears Altschul has been trying

anything, for many years, to get out from under his convictions.

        "Mandamus relief is proper to correct a clear abuse of discretion when there is no

adequate remedy by appeal." In re Frank Kent Motor Co., 361 S.W.3d 628, 630 (Tex. 2012)

(orig. proceeding). A trial court abuses its discretion if it reaches a decision that is so

arbitrary and unreasonable as to amount to a clear and prejudicial error of law or clearly

fails to analyze the law correctly or apply the law correctly to the facts." In re Christus

Santa Rosa Health System, 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding).

        We do not have the jurisdiction or resources to determine if the 2007 Order

Granting Habeas Corpus Relief and Vacating Dispositional Order of Commitment to the

Texas Youth Commission is a forgery, and if so, how or why it has been maintained in

the district clerk’s file and why or by whom it was presented to this Court in 2007 as an

order of the trial court.2 Regardless, because it appears from the record that Altschul has

previously presented what appears to be false documents to a Federal court, we cannot



2
  The record filed with this Court for the 2007 mandamus proceeding involving the trial court’s alleged
failure to rule on a writ of habeas corpus in Altschul’s juvenile conviction, which is a civil proceeding as
opposed to a criminal proceeding, was destroyed in compliance with this Court's State-mandated record
retention policy. Accordingly, this Court does not have a copy of the referenced order.

In re Altschul                                                                                       Page 4
say that the trial court in this case has abused its discretion in denying Altschul copies of

the 1989 juvenile adjudication verdict form and the 2007 Order Granting Habeas Corpus

Relief and Vacating Dispositional Order of Commitment to the Texas Youth Commission

which a trial court judge has sworn in an affidavit that he did not sign. The clerk is not

expected to certify as authentic a copy of a document simply because it is in the clerk’s

file. Further, according to our records, Altschul was furnished a copy of the 2007 Order

by this Court in 2007.

        Accordingly, Altschul’s Petition for Writ of Mandamus, filed on October 21, 2020

and Amendment/Supplement to Petition for Writ of Mandamus, filed on November 9,

2020, are denied. All pending motions not previously ruled upon on are dismissed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Opinion and judgment withdrawn
Motion for rehearing denied
Petition denied
Motions dismissed
Opinion delivered and filed December 30, 2020
[OT06]




In re Altschul                                                                         Page 5